THE    ATTO       NEYGENERAL
                      OIFTEXAS
                      AUSTIN,   TEXAS

                      October 1, 1949

Hon. Robert S. Calvert         Opinion No. V-920
Comptroller of Public Accounts
Austin, Texas                  Re: Salary of district
                                   judges and crlmlnal
                                   district judges dur-
                                   ing current biennium
                                   beginning September
Dear Sir:                          1, 1949.
          Referenae Is made to your request for an opln-
Ion which, in part, reads as follows:
         "Upon the passage of House Bali Hum-
    ber 207, Act8 of the Regular Seeslou of the
    Fifty-firstLegislature,this Department
    sent the enclosed form letter to all the
    district judges of this State explalnlng
    the situation regarding the salary the
    dletrlct judges would reoelve f'ra the
    State beginning September 1, 1949 +%d
    extending through October 4, 1949. It
    was our constructionthat House Bill Hum-
    ber 207 was a nlnety day bill and will
    not come erreotlve until October 5, 1949.
    It was further the conatruotloaof this
    Department that said House Bill Number
    20'7was not retroactive,and that dla-
    trict judges would be paid the period
    beglnnl from September 1, 1949, through
    October3   1949, a salary at the rate of
    $6,000.00'perannum under Article 681ga-
    4 R.C.S.
         "We now have a letter brief from the
    district judges of the Tenth Judiclal~Dla-
    trlct and from the Fifty-sixthJudicial
    District to the errect that House Bill
    llwnber207 Is retroactive In nature, and
    that on October 5, 1949, this Department
    would be authorized to Issue warrant in
    payraentof salaries to district judges on
    a rate of $7,000.00 per annum covering the
    period from September 1st through October
Hon.   Robert S. Calvert, page 2   (V-920)


       5th.
            "I shall thank you to advise this De-
       partment whether or not House Bill Rumber
       207 Is retroactive In nature and whether
       or not after Its errectlve date on October
       5, 1949, this Department would be authoris-~
       ed to lasue warrant to pay the district
       judges salaries at the rate or $7,000.00
       per annum for the period beginning Septem-
       ber 1 1949 and extending through October
       4, 1949.
            “There Is no question about the sal-
       ary after October 5, 1949. There Is also
       no question or controversyover the apprz-
       prlation for the payment of this salary.
          The pertinent provisions of Section IX of Se-
nate Blll MO. 11, Acts 1 47, 50th Legislature,Chapt.er
42, page 54 (Art. 6819a-B , V.C.S.), read as follows:
            "From and after ,August 31, 1947, . . .
       The Juk@ee.of the several District Courts
       or the State 0r Texas and of the Criminal
       District Courts or this state shall each
       be paid an annual salary of Six Thousand
       ($~,ooo.oo)Dollars."
          This Act contained an emergency clause and uas
adopted by both Houses by the necessary two-thlrds vote
af all the members elect.ed,toeach House and approved by
the Governor March 18, 1947, whereupon it became effec-
tive. Tex.Const.Art.111,Sec.39.
          The pertinent provisions of'House Bill Ho. 207,
Acts 51at Legislature,Chapter 328, page 614 (Art.6819a-
6, V.C.S.), are:

            "Section 1. From and aiter August
       31, 1949, . . . (c) The Judges or the sev-
       eral District Courts of'the State of Texas
       and of the Crlmlnal District Courts of
       this State shall each be paid an annual
       salary of Seven Thousand Dollars ($7,000).
            "(a) The salaries of all the Jus-
       tices and Judges In this Section shall
       be paid in equal monthly Installments.
Hon. Robert S. Calvert, page 3   (V-920)


          "(e) Each District Judge in this State
     shall be paid an annual salary of Seven.Thou-
     sand Dollars ($7,000)from State funds, pro-
     vided that no Dlstrlat Judge shall receive
     as supplementalpay thereto frcuuauy oountJr
     funds a sum In excess 0r Twenty-nine,Xun-
     dred Dollars ($2,900)per album for services
     rendered as a member of a Juvenile Board.
          'Sec. 2. Senate Bill lfo.11, Chapter
     42, page 54, Acts or the Flitlath Legisla-
     tare and all laws and part8 0r laws in oon-
     filet with this Act, are hereby repealed."
          Section 3 declares the provisions of the Act
to be severable. Section 4 Is an emergency clause.
          Houee Bill Ho. 207 paeaed the Houae~on -~a,
1949, by a vote of 94 yeae; passed the Senate oa J&y 26,
1949, by a vote of 20 yeas, and was approved by the Qov-
ernor June 6, 1949. The 51st Legislature adjourned on
Julf 6, 1949.
          In the brief mentioned In xour request, It is
admitted that House Bill 207 does not beoom ~eifectlve
until October 5, 1949. We agree with that admfaslon.
!Pheonly contention made In the brief is that when thLs
Act does become erreotlve It will, In so far a8 these
salaries are concerned, relate back to and become opera-
tive on September 1, 1949 ior such was the intention of
the Legislature. We do not deem It necessary toLpasa up-
on the question raised by this oontentlon,for reasons
hereafter stated.
          The title of House Bill Ho. 320, Acts 51st Leg-
islature, Chapter 585, among other things not pertinent
to TIIWquestion, reads:
          "An Act making an appropriationfor
    the SUQQOl’t and mlntenance of the Judl-
    clary or the State of Texas for the blen-
    nitsabeglnnlng September 1, 1949, and
    ending August 31, 1951 . . . suspending
    all laws in conflict herewith . . . and
    deolarlng an emergency."
          Item 1 of House Bill 320, page 1166, m&as a
appropriationor $952,000 ror each year of the ourrent
blennlum to pay:
          "Salariesor 136 Dlstrlet Judges and
     Crlmlnal District Judges at $7,000 per Year
Hon. Robert S. Calvert,,page 4   (V-920)


     whloh shall include 118th and 134th Dls-
     tricts.g
          Section 9 oi the general rldelrsattached to
House Bill lo. 320 proyldea:
          "All laws and parts of laws In con-
     flict herewith are hereby suspended for
     the period of the biennium for which this
     appropriationla made."
          The.rule Is that laws cannot be amended or re-
pealed by general appropriationbills when suoh changes
constitute a separate and additional subject or purpose.
(Art. III, See.35, Texas Const.). However, this does
not apply to the provisions of House Bill 320 now under
consideration. They relate to and comprise a single
subject. Since both the title and body of Rouse Bill
Ho. 320 provide for the suspension of all laws in cou-
fllct with Its provisions, and the fact that the sus-
pension of such laws Is Incidental to Its subject (a~-
proprlatlons),Including aalarles of district judges and
criminal district judges, we are not prepared to say that
the provisions of Section $3do not have the effect of
suspending the provisiona of Senate Bill No. 11, Acts
50th Legislature,for the peribd of the biennium begin-
ning September 1, 1949.
          You are therefore advised It Is the opinion
of this orrlce that the salaries or district judges and
crlmlnal district judges have been fixed by the Legls-
lature at $7,000 per annum for the current biennium, be-
ginning September 1, 1949, payable In twelve equal month-
ly Installments,as provided in House Bill lo. 320.
                      SUMl4ARY
         The Legislaturehas,fixed the sal-
    aries or district judges and orUlna
    district judges ror the biennium begln-
    nlng September 1, 1949, at ,$7,000,
                                      per
    annum, payable In twelve equal monthly
Hon. Robert S. Calvert, page 5    (V-920)


     Installments. H.B. N0.320,   Acts 51st Leg.,
     Ch. 585, p.1160, et seq.
                                   Yours very truly,
                              ATTORNE!?OEllERALOFTE]LAs

                              /!L 4.55
BWB:wb:erc:mw                 BY       p-9I
                                   Bruce W. Bryant
                                         Assistant